Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between NEURONETICS,
INC. (the “Company”) and KEITH SULLIVAN (“Executive”).

WHEREAS, the Company desires to employ Executive, and Executives wishes to be
employed by the Company, on the terms and conditions set forth herein; and

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s continued employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1. Duration of Agreement. This Agreement is effective as of the date that
Executive commences his employment with the Company (the “Effective Date”), and
has no specific expiration date. Unless terminated by agreement of the parties,
this Agreement will govern Executive’s employment by the Company until that
employment ceases.

2. Title; Duties.

2.1. Executive will be employed as the Company’s President and Chief Executive
Officer. Executive will devote his best efforts and substantially all of his
business time and services to the Company Group to perform such duties as may be
customarily incident to his position and as may reasonably be assigned to him
from time to time. Executive shall report to the Company’s Board of Directors
(the “Board”). Except as otherwise set forth in Section 2.2, Executive will not,
in any capacity, engage in other business activities or perform services for any
other individual, firm or corporation without the prior written consent of the
Board; provided, however, that without such consent, Executive may engage in
charitable, non-profit and public service activities, so long as such activities
do not in any respect interfere or conflict with Executive’s performance of his
duties and obligations to the Company Group; and provided further that Executive
may serve on for-profit boards of directors (other than the Board) only with the
consent of the Board.

2.2. Executive agrees to reduce his current for-profit board service from three
(3) companies to two (2) companies within six (6) months after the Effective
Date. Executive and the Board will periodically discuss whether continued
outside for-profit board service is consistent with the requirements of
Section 2.1 as well as the policies of proxy advisory firms and institutional
investors. Executive agrees to comply with any reasoned decision of the Board
with respect thereto.

2.3. The Board intends to appoint Executive to fill a newly created vacancy
resulting from the increase of the size of the Board from six members to seven
members contemporaneously with or as promptly as practicable after the Effective
Date. Thereafter, Executive’s election to serve as a continuing director on the
Board shall be determined by the Company’s stockholders.

 



--------------------------------------------------------------------------------

3. Place of Performance. Executive will substantially perform his services
hereunder at the principal executive offices of the Company in Malvern, PA;
provided, however, that Executive may be required to travel from time to time
for business purposes.

4. Compensation.

4.1. Base Salary. Executive’s annual salary (the “Base Salary”) will be six
hundred thousand dollars ($600,000), paid in accordance with the Company’s
payroll practices as in effect from time to time. The Base Salary will be
reviewed annually beginning in the first quarter of 2021 by the Compensation
Committee of the Company’s Board of Directors (the “Committee”). The Committee
will make recommendations to the Board concerning, and the non-executive Board
members will determine, Base Salary in their respective discretion.

4.2. Annual Bonus. Executive shall be eligible to receive an annual incentive
bonus (the “Bonus”), with a target amount equal to 75% of his Base Salary,
subject to annual review by the Committee. The Committee will make
recommendations to the Board concerning, and the non-executive Board members
will determine, Executive’s Bonus target in their respective discretion. The
actual Bonus payable with respect to a particular fiscal year will be determined
by the Board, after consulting with the Committee, based on the achievement of
corporate and/or individual objectives established by the Board in consultation
with the Committee and Executive. Notwithstanding the foregoing, the Bonus
payable for the Company’s 2020 fiscal year shall be no less than the target
Bonus, determined on a pro rata basis based on the number of days Executive is
employed by the Company during 2020. Any Bonus payable under this paragraph will
be paid during the calendar year immediately following the fiscal year in
respect of which the bonus is payable and, except as otherwise provided in
Section 5.1.1, will only be paid if Executive remains continuously employed by
the Company through the actual bonus payment date.

4.3. Equity Incentive Awards.

4.3.1. Beginning in 2022, Executive shall be eligible to receive equity-based
compensation commensurate with his position in connection with any annual
equity-based awards made to senior executives of the Company. Such awards shall
be made in the sole discretion of the Committee and shall be subject to the
terms and conditions set forth in the Company’s 2018 Equity Incentive Plan (the
“Plan”) (or other applicable plan) and award agreements, and in all cases shall
be recommended by the Committee and determined by the non-executive Board
members in their respective discretion.

4.3.2. As an inducement to Executive’s employment with the Company, the
Committee shall approve a grant of two million (2,000,000) shares of the
Company’s common stock (the “Sign-On Equity Grant”). The Sign-On Equity Grant
will be made on the Effective Date. Such Sign-On Equity Grant shall be
structured as an inducement grant under Nasdaq Listing Rule 5635(c), but
otherwise subject to all terms and conditions of the Plan and related
agreements.

 

-2-



--------------------------------------------------------------------------------

4.3.3. The Sign-On Equity Grant shall be in the form of: (i) restricted stock
units representing five hundred thousand (500,000) shares of the Company’s
common stock, vesting in four (4) annual installments on the anniversary of the
grant date; (ii) non-qualified stock options representing one million
(1,000,000) shares of common stock with an exercise price equal to the closing
price of the Company’s common stock on the grant date and with 25% vesting on
the first anniversary of the grant date and the remaining 75% vesting ratably
over the following thirty-six (36) months; and (iii) performance stock units
representing five hundred thousand (500,000) shares of the Company’s common
stock vesting upon attainment of the performance metrics set forth in the grant
agreement, in each case of clauses (i) through (iii), subject to Executive’s
continuous employment with the Company through the relevant date.

4.4. Employee Benefits. During Executive’s employment, Executive will be
eligible to participate in all employee benefit plans and programs made
available by the Company from time to time to its executives generally, subject
to applicable plan terms and policies. The Company periodically reviews its
benefits, policies, benefits providers and practices and may terminate, alter or
change them at its discretion from time to time.

4.5. Reimbursement of Expenses. Executive will be reimbursed by the Company for
all reasonable business expenses incurred by Executive in accordance with the
Company’s customary expense reimbursement policies as in effect from time to
time; provided, however, that in lieu of reimbursement for personal mileage for
travel by automobile, Executive shall receive a monthly stipend in the amount of
one thousand two hundred dollars ($1,200) (grossed-up for applicable taxes).
Notwithstanding anything herein to the contrary, to the extent any expense,
reimbursement or in-kind benefit provided to Executive constitutes a “deferral
of compensation” within the meaning of Section 409A of the Internal Revenue Code
(the “Code”) (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive must be incurred during Executive’s term of
employment; (ii) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year, (iii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (iv) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

5. Termination. Executive’s employment with the Company may be terminated by the
Company or Executive at any time and for any reason. Upon any cessation of his
employment with the Company, Executive will be entitled only to such
compensation and benefits as described in this Section 5. Upon any cessation of
his employment for any reason, unless otherwise requested by the Company,
Executive agrees to resign immediately from all officer and director positions
he then holds with the Company Group.

5.1. Termination without Cause or for Good Reason. If Executive’s employment by
the Company ceases due to a termination by the Company without Cause or a
resignation by Executive for Good Reason, Executive will be entitled to:

5.1.1. payment of any annual bonus otherwise payable (but for the cessation of
Executive’s employment) with respect to a year ended prior to the cessation of
Executive’s employment;

 

-3-



--------------------------------------------------------------------------------

5.1.2. continuation of Executive’s Base Salary for a period equal to twelve
(12) months (“Severance Period”), payable in accordance with the Company’s
standard payroll practices;

5.1.3. payment of prorated Bonus for the current year based on the achievement
of the performance criteria achieved through the termination date, as determined
by the Board after consultation with the Committee, paid in accordance with the
Company’s standard payroll practices; and

5.1.4. if Executive is eligible for COBRA benefits, waiver of the applicable
premium otherwise payable for COBRA continuation coverage for Executive (and, to
the extent covered immediately prior to the date of such cessation, his eligible
dependents) during the Severance Period.

Except as otherwise provided in this Section 5.1, and except for payment of all
(i) accrued and unpaid Base Salary through the date of such cessation, (ii) any
expense reimbursements to be paid in accordance with the Company policy and
(iii) payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law, all compensation and benefits will cease
at the time of such cessation and the Company Group will have no further
liability or obligation by reason of such cessation. The payments and benefits
described in this Section 5.1 are in lieu of, and not in addition to, any other
severance arrangement maintained by the Company Group. Notwithstanding any
provision of this Agreement, the payments and benefits described in Section 5.1
are conditioned on: (i) Executive’s execution and delivery to the Company and
the expiration of all applicable statutory revocation periods, by the 45th day
following the effective date of his cessation of employment, of a general
release of claims against the Company Group in a form reasonably prescribed by
the Company (the “Release”); and (b) Executive’s continued compliance with the
Restrictive Covenants (as defined below). Subject to Section 5.4, the benefits
described in Section 5.1 will be paid or provided (or begin to be paid or
provided) as soon as administratively practicable (or determinable in the case
of the benefits described in Sections 5.1.1 and 5.1.3, if later) after the
Release becomes irrevocable, provided that if the 45 day period described above
begins in one taxable year and ends in a second taxable year such payments or
benefits shall not commence until the second taxable year.

5.2. Termination Following a Change in Control. If Executive’s employment by the
Company ceases due to a termination by the Company without Cause or a
resignation by Executive for Good Reason during the twelve (12) month period
immediately following the occurrence of a Change in Control (as defined below),
in addition to the benefits provided pursuant to Section 5.1, the Severance
Period shall be extended from twelve (12) months to eighteen (18) months and all
outstanding unvested restricted stock, stock options and other equity incentives
awarded to Executive by the Company, including, without limitation, the Sign-On
Equity Grant, will become immediately and automatically fully vested and
exercisable (as applicable), subject to Executive’s execution and non-revocation
of the Release.

 

-4-



--------------------------------------------------------------------------------

5.3. Other Terminations. If Executive’s employment with the Company ceases for
any reason other than as described in Section 5.1 or Section 5.2 above
(including but not limited to termination (i) by the Company for Cause, (ii) by
Executive without Good Reason, (iii) as a result of Executive’s retirement,
(iv) as a result of Executive’s death or (v) as a result of Executive’s
Disability, then the Company Group’s obligation to Executive will be limited
solely to (a) accrued and unpaid Base Salary through the date of such cessation,
(b) any expense reimbursements to be paid in accordance with the Company policy
and (c) payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law. All compensation and benefits will cease
at the time of such cessation and, except as otherwise provided by COBRA or this
Section 5.3, the Company Group will have no further liability or obligation by
reason of such termination. The foregoing will not be construed to limit
Executive’s right to payment or reimbursement for claims incurred prior to the
date of such termination under any insurance contract funding an employee
benefit plan, policy or arrangement of the Company in accordance with the terms
of such insurance contract.

5.4. Compliance with Section 409A. If the termination giving rise to the
payments described in Section 5.1 or Section 5.2 is not a “Separation from
Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor
provision), then the amounts otherwise payable pursuant to that section will
instead be deferred without interest and will not be paid until Executive
experiences a Separation from Service. To the maximum extent permitted under
Section 409A of the Code and its corresponding regulations, the cash severance
benefits payable under this Agreement are intended to meet the requirements of
the short-term deferral exemption under Section 409A of the Code and the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). To the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Internal Revenue Code to payments due to Executive
upon or following his Separation from Service, then notwithstanding any other
provision of this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six months
following Executive’s Separation from Service (taking into account the preceding
sentence of this paragraph) will be deferred without interest and paid to
Executive in a lump sum immediately following that six month period. For
purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision), each payment in a series of payments will be deemed a separate
payment.

5.5. PPACA. Notwithstanding anything in this Agreement to the contrary, the
waiver in respect of COBRA premiums pursuant to Section 5.1 shall cease to the
extent required to avoid adverse consequences to the Company Group under the
Patient Protection and Affordable Care Act of 2010 and regulations thereunder.

5.6. Section 280G. If any payment or distribution by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement or the lapse or
termination of any restriction on or the vesting or exercisability of any
payment or benefit (each a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes are hereafter
collectively referred to as the “Excise Tax”), then the aggregate amount of
Payments payable to Executive shall be reduced to the aggregate amount of
Payments that may be made to Executive without incurring an excise tax (the
“Safe-Harbor Amount”) in accordance with the immediately following sentence;
provided that such reduction shall only be imposed if the aggregate after-tax
value of the Payments retained by Executive (after giving effect to such
reduction) is equal to or greater than

 

-5-



--------------------------------------------------------------------------------

the aggregate after-tax value (after giving effect to the Excise Tax) of the
Payments to Executive without any such reduction. Any such reduction shall be
made in the following order: (i) first, any future cash payments (if any) shall
be reduced (if necessary, to zero); (ii) second, any current cash payments shall
be reduced (if necessary, to zero); (iii) third, all non-cash payments (other
than equity or equity derivative related payments) shall be reduced (if
necessary, to zero); and (iv) fourth, all equity or equity derivative payments
shall be reduced.

5.7. Definitions. For purposes of this Agreement:

5.7.1. “Cause” means Executive’s (a) conviction of, or the entry of a plea of
guilty or no contest to, a felony, any crime of moral turpitude or any other
crime that materially adversely affects the Company Group’s operations,
financial performance, reputation, or relationship with its customers, suppliers
or employees; (b) chronic alcohol abuse or abuse of controlled drugs; (c) a
material breach of this Agreement or any duty owed to the Company Group;
(d) dishonesty, including fraud, embezzlement, theft or other misuse of property
with respect to the Company Group; (e) refusal to perform the lawful and
reasonable directives of the Board; (f) gross negligence or willful misconduct
in the performance of duties (g) or breach of Executive’s restrictive covenants;
or (h) a material violation of any written policy of the Company Group,
including, without limitation, policies relating to discrimination, harassment,
fraternization and nepotism.

5.7.2. “Change in Control” shall have the same meaning given it under the Plan.

5.7.3. “Disability” means a condition entitling Executive to benefits under the
Company’s long term disability plan, policy or arrangement; provided, however,
that if no such plan, policy or arrangement is then maintained by the Company
and applicable to Executive, “Disability” will mean Executive’s inability to
perform his duties under this Agreement due to a mental or physical condition
that can be expected to result in death or that can be expected to last (or has
already lasted) for a continuous period of 90 days or more, or for 120 days in
any 180 consecutive day period. Termination as a result of a Disability will not
be construed as a termination by the Company “without Cause.”

5.7.4. “Good Reason” means any of the following, without Executive’s prior
consent: (a) a material reduction in Base Salary or target Bonus opportunity
(except for reductions proportionately applicable to all of the Company’s
executives); (b) a material diminution of Executive’s duties or
responsibilities; or (c) a material breach of this Agreement by the Company.
However, none of the foregoing events or conditions will constitute Good Reason
unless Executive provides the Company with written objection to the event or
condition within thirty (30) days following the occurrence thereof, the Company
does not reverse or otherwise cure the event or condition within thirty
(30) days of receiving that written objection, and Executive resigns Executive’s
employment within thirty (30) days following the expiration of that cure period.

6. Restrictive Covenants. To induce the Company to enter into this Agreement and
in recognition of the compensation to be paid to Executive pursuant to Sections
4 and 5 of this Agreement, Executive agrees to be bound by the provisions of
this Section 6 (the “Restrictive Covenants”). The Restrictive Covenants will
apply without regard to whether any termination or cessation of Executive’s
employment is initiated by the Company or Executive, and without regard to the
reason for that termination or cessation.

 

-6-



--------------------------------------------------------------------------------

6.1. Covenant Not To Solicit. Executive covenants that, during his employment by
the Company and for a period of twenty four (24) months following immediately
thereafter (the “Restricted Period”), Executive shall not, directly or
indirectly, for Executive’s own benefit or for the benefit of any other Person,
in any capacity (as a principal, shareholder, partner, member, investor,
director, officer, agent, advisor, executive, consultant, contractor, employee,
lender or otherwise):

6.1.1. direct, induce, solicit, recruit or attempt to persuade any Person to
terminate such Person’s employment or other relationship with the Company Group
or not to establish an employment or other relationship with the Company Group,
whether or not such Person is or would be an employee, consultant, contractor,
officer and/or director, whether or not such relationship is or would be
pursuant to a written or oral agreement and whether or not such relationship is
for a specific period of time or is at-will;

6.1.2. employ or establish a business relationship with (or attempt to employ or
establish a business relationship with), or encourage or assist any Person to
employ or establish a business relationship with, any individual who was an
employee, consultant, contractor, officer or director of the Company Group
during the twelve month period preceding such termination;

6.1.3. call upon, solicit, contact, or serve in any capacity any of the
then-existing clients, Customers, vendors or suppliers of the Company Group, any
clients, Customers, vendors or suppliers that have had a relationship with the
Company Group during the twelve (12) months preceding the Termination Date, or
any potential clients, Potential Customers, vendors or suppliers that were
solicited by the Company Group during the twelve (12) months preceding the
Termination Date for the purpose of engaging in a Competing Business or in any
manner that could adversely affect alter or change the relationship (contractual
or otherwise) which such clients, Customers, Potential Customers, vendors or
suppliers have with the Company Group;

6.1.4. (a) direct or engage in any act or omission that could otherwise disrupt,
damage, impair, or interfere with the business of the Company Group (or attempt
to do the same) whether by way of interfering with or disrupting the
relationship of the Company Group with employees, customers, agents,
representatives, clients, Customers, Potential Customers, vendors, suppliers
consultants or contractor of the Company Group, or (b) otherwise induce or
attempt to induce any such Person to cease doing business, reduce or otherwise
limit its business with the Company Group; or

6.1.5. solicit business from any Customer or Prospective Customer, or do
business with any Customer or Prospective Customer of the Company Group,
involving the Business.

6.2. Non-Competition. During Executive’s service with the Company Group and for
the Restricted Period, Executive shall not, directly or indirectly, for
Executive’s own benefit or for the benefit of any other Person, in any capacity
(as a principal, shareholder, partner, member, investor, director, officer,
agent, advisor, executive, consultant, contractor,

 

-7-



--------------------------------------------------------------------------------

employee, lender or otherwise), engage or participate in, or be financially
interested in, any Person involved in a Competing Business anywhere in the
United States or any other country or region in which the Company Group is then
selling its products and services, is planning to sell its products and services
or is planning to apply for, or has applied for, regulatory approval to sell its
products and services, including but not limited to, those Persons set forth on
Attachment A (provided, however, that nothing contained in this Section 6.2
shall prevent Executive from holding for passive investment of less than two
percent (2%) of any class of equity securities of a company whose securities are
publicly traded on a national securities exchange or in a national market
system).

6.3. Confidentiality. Executive recognizes and acknowledges that the Proprietary
Information (as defined in below) is a valuable, special and unique asset of the
business of the Company Group. As a result, both during the Term and for the ten
(10) year period thereafter, Executive will not, without the prior written
consent of the Company, for any reason divulge to any third-party or use for his
own benefit, or for any purpose other than the exclusive benefit of the Company
Group, any Proprietary Information, provided, however, that during the Term and
at all times thereafter, Executive will not, without the prior written consent
of the Company, for any reason divulge to any third-party or use for his own
benefit, or for any purpose other than the exclusive benefit of the Company
Group, any trade secrets. Notwithstanding the foregoing, nothing in this
Agreement prohibits Executive from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. In connection
with any such activity, Executive must identify any information that is
confidential and ask the Regulator for confidential treatment of such
information. Despite the foregoing, Executive is not permitted to reveal to any
other Person, including any governmental, law enforcement, or regulatory
authority, information employee came to learn during the course of Executive’s
employment with the Company that is protected from disclosure by any applicable
privilege, including but not limited to the attorney-client privilege, attorney
work product doctrine and/or other applicable legal privileges. The Company
Group does not waive any applicable privileges or the right to continue to
protect its privileged attorney-client information, attorney work product, and
other privileged information. Notwithstanding any other provisions of this
Agreement, pursuant to 18 USC Section 1833(b), Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of the Company Group’s trade secret that is made: (a) confidentially
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. If Executive files a lawsuit for retaliation by the Company for reporting
a suspected violation of law, Executive may disclose a trade secret to
Executive’s attorney and use the trade secret information in related court
proceedings, provided that Executive files any document containing the trade
secret information under seal and does not disclose the trade secret, except
pursuant to court order. Executive agrees that he will not, while employed by
the

 

-8-



--------------------------------------------------------------------------------

Company or engaged as a consultant and/or director of the Company Group,
improperly use or disclose any proprietary information or trade secrets of any
former or concurrent employer or other Person, if any, with whom Executive has
an agreement or duty to keep such information or secrets confidential, if any,
and that Executive will not use, disclose or bring onto the premises of the
Company Group any unpublished document or proprietary information belonging to
any such employer or Person unless consented to in writing by such employer or
Person. Executive recognizes that the Company Group has received and in the
future will receive from third parties (including customers of the Company
Group) their confidential or proprietary information subject to a duty on the
Company Group’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Executive agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any Person or to use it except as necessary in carrying out
Executive’s work for the Company Group, consistent with the Company Group’s
agreement with such other Person.

6.4. Property of the Company Group.

6.4.1. Proprietary Information. All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company Group. Executive will not remove from the Company Group’s offices or
premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company Group unless
necessary or appropriate in the performance of his duties to the Company Group.
If Executive removes such materials or property in the performance of his
duties, he will return such materials or property promptly after the removal has
served its purpose. Executive will not make, retain, remove and/or distribute
any copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to satisfy contractual obligations of the Company Group, to perform
his duties on behalf of the Company Group or pursuant to the exceptions set
forth in Section 6.3. Upon termination of Executive’s employment with the
Company, he will leave with the Company Group or promptly return to the Company
Group all originals and copies of such materials or property then in his
possession.

6.4.2. Intellectual Property.

(a) Executive has attached hereto, as Attachment B, a list describing all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by Executive prior to becoming an employee, consultant,
officer and/or director of the Company (collectively referred to as “Prior
Inventions), which are owned by Executive alone or jointly with others, which
relate to the Company Group’s business, proposed business, products or research
and development, and which are not assigned to the Company Group hereunder; or,
if no such list is attached, Executive represents that there are no such Prior
Inventions. If in the course of Executive’s service with the Company Group,
Executive incorporates into a Company Group product, process or machine a Prior
Invention owned by Executive or in which Executive has an interest, the Company,
or its designee, is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide, assignable, transferable, and sub-licenseable
license to make, have made, modify, use and sell such Prior Invention as part of
or in connection with such product, process or machine.

 

-9-



--------------------------------------------------------------------------------

(b) Executive agrees that he will promptly make full written disclosure to the
Company, will hold in trust for the sole right and benefit of the Company, and
hereby assigns to the Company, or its designee, all Executive’s right, title,
and interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements or any trade secrets which relate in any
manner to the Company Group’s business or proposed business, whether or not
patentable or registrable under patent, copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice (or
may have conceived or developed or reduced to practice) or cause (or may have
caused) to be conceived or developed or reduced to practice, at any time prior
to the date of this Agreement until Executive is no longer an employee,
consultant, officer and/or director of the Company (collectively referred to as
“Inventions”), including any and all intellectual property rights inherent in
the Inventions and appurtenant thereto including, without limitation, all patent
rights, copyrights, trademark rights and trade secret rights (collectively
referred to as “Intellectual Property Rights”). Executive further acknowledges
that all original works of authorship which are made by Executive (solely or
jointly with others) within the scope of Executive’s service or duties as an
employee, consultant, officer and/or director and which are protectable by
copyright are “works made for hire”, as that term is defined in the United
States Copyright Act.

(c) Executive agrees to keep and maintain adequate and current records of all
Inventions. The records will be in the form of notes, sketches, drawings, and
any other format that may be specified by the Company. The records will be
available to the Company at all times, and the Company, or its designee, shall
retain all right, title, and interest in and to the same.

(d) Executive agrees to assist the Company, or its designee, at the Company’s
expense, in every proper way to secure the Company Group’s rights in the
Inventions and any Intellectual Property Rights related thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, or its designee, the sole and exclusive
right, title and interest in and to such Inventions and any Intellectual
Property Rights relating thereto. Executive further agrees that Executive’s
obligation to execute or cause to be executed, when it is in Executive’s power
to do so, any such instrument or papers shall continue after the termination of
this Agreement. If the Company is unable because of Executive’s mental or
physical incapacity or for any other reason to secure Executive’s signature to
apply for or to pursue any application for any United States or foreign
Intellectual Property Right covering Inventions assigned to the Company, or its
designee, as above, then Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Executive’s agent and
attorney in fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, or copyright, trademark
or other registrations thereon with the same legal force and effect as if
executed by Executive.

6.5. Returning the Company Group Documents and Property. Executive agrees that,
upon termination of Executive’s service with the Company, for any reason,
Executive will deliver to the Company, or its designee, and will not keep in
Executive’s possession or deliver to

 

-10-



--------------------------------------------------------------------------------

anyone else, any and all records, data, notes, reports, information, proposals,
lists, correspondence, emails, specifications, drawings, blueprints, sketches,
materials, other documents, or reproductions or copies (including but not
limited to on computer discs or drives) of any aforementioned items either
developed by Executive pursuant to Executive’s service with the Company or
otherwise relating to the business of the Company Group, retaining neither
copies nor excerpts thereof. Executive also agrees that, at such time, or
earlier upon request, Executive will deliver to the Company, or its designee,
all the Company Group property in Executive’s possession, including cell phones,
computers, computer discs, drives and other equipment or devices, and that if
Executive fails to do so the Company may withhold from Executive’s compensation
the replacement cost of the Company Group property Executive has not returned.

6.6. Non-Disparagement. Executive acknowledges and agrees that Executive will
not while employed by the Company or engaged as a consultant and/or director of
the Company and for the ten (10) year period following the end of such service
with the Company, whether in writing or orally, malign, denigrate or disparage
the Company Group or any of their respective predecessors or successors, or any
of the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publish (whether in
writing or orally) statements that tend to portray any of the aforementioned
parties in an unfavorable light. Disclosure of information Executive is required
to disclose pursuant to any applicable law, court order, subpoena, compulsory
process of law or governmental decree shall not constitute a violation or breach
of this Section 6.6, provided that Executive delivers written notice of such
required disclosure to the Company or its designee promptly before making such
disclosure if such notice is not prohibited by applicable law, court order,
subpoena, compulsory process of law or governmental decree.

6.7. Relatives, Affiliates, Etc. Executive acknowledges and agree that Executive
will not hire or otherwise engage to provide products or services to the Company
Group (as an employee, consultant, supplier, vendor, or otherwise) any Person
that is Executive’s Affiliate or any Person that is Executive’s familial
relative by marriage or by birth (including adoption) without disclosure to and
the written consent of the Board.

6.8. Definitions. For purposes of this Agreement:

6.8.1. “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct ownership
interest shall be treated as an Affiliate of the Company.

6.8.2. “Company Group” means, collectively and individually, the Company and
each of its Affiliates.

6.8.3. “Competing Business” means any Person engaged in the development,
manufacture and marketing of medical devices indicated for treatment of
depression, or any other indications developed, being developed or being
considered for development by the Company.

 

-11-



--------------------------------------------------------------------------------

6.8.4. “Control” (including, with correlative meanings, the terms “Controlled
by” and “under common Control with”), as used with respect to any Person, means
the direct or indirect possession of the power to direct or cause the direction
of the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

6.8.5. “Customer” shall mean those Persons for whom or which the Company Group
performed services or to whom or which the Company Group sold or licensed its
products, during the twelve (12) months preceding the cessation of Executive’s
employment with the Company for any reason.

6.8.6. “Intellectual Property” means (a) all inventions (whether patentable or
un-patentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (b) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (f) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights, (h) all copies and tangible
embodiments thereof (in whatever form or medium), or (i) similar intangible
personal property which have been or are developed or created in whole or in
part by Executive (a) at any time and at any place while Executive is employed
by the Company and which, in the case of any or all of the foregoing, are
related to and used in connection with the business of the Company Group, or
(b) as a result of tasks assigned to Executive by the Company Group.

6.8.7. “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated entity or other entity.

6.8.8. “Proprietary Information” means any and all the Company Group proprietary
or confidential information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans and developments,
prototypes, products, services, client lists and clients, prospective clients
and contacts, proposals, client purchasing practices, prices and pricing
methodology, cost information, terms and conditions of business relationships
with clients, client research and other needs, markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
distribution and sales methods and systems, sales and profit figures, finances,
personnel information including, but not limited to, information regarding
compensation, skills and duties, as well as reports and other business
information that Executive learns of, obtain, or that is disclosed to Executive
relating to the Company Group at any time prior to or during the course of
Executive’s service to the Company, either directly or indirectly, in writing,
orally or by review or inspection of documents or other tangible property.
Failure by the Company Group to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information.

 

-12-



--------------------------------------------------------------------------------

6.8.9. “Prospective Customer” shall mean Persons whose business was solicited by
the Company Group during the twelve (12) months preceding the date on which
Executive’s employment with the Company ceases for any reason.

6.9. Acknowledgements. Executive acknowledges that the Restrictive Covenants are
reasonable and necessary to protect the legitimate interests of the Company
Group, that the duration and geographic scope of the Restrictive Covenants are
reasonable given the nature of this Agreement and the position Executive holds
within the Company, and that the Company would not enter into this Agreement or
otherwise employ Executive unless Executive agrees to be bound by the
Restrictive Covenants set forth in this Section 6.

6.10. Remedies and Enforcement Upon Breach.

6.10.1. Specific Enforcement. Executive acknowledges that any breach by him,
willfully or otherwise, of the Restrictive Covenants will cause continuing and
irreparable injury to the Company Group for which monetary damages would not be
an adequate remedy. Executive shall not, in any action or proceeding to enforce
any of the provisions of this Agreement, assert the claim or defense that such
an adequate remedy at law exists. In the event of any such breach or threatened
breach by Executive of any of the Restrictive Covenants, the Company Group, as
applicable, shall be entitled to injunctive or other similar equitable relief in
any court, without any requirement that a bond or other security be posted, and
this Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company Group.

6.10.2. Economic Remedies. Executive acknowledges and agree that if Executive
breaches any of the provisions of this Agreement, the Company will have the
right and remedy to require Executive to account for and pay over to the Company
or its designee, all compensation, profits, monies, accruals, increments or
other benefits Executive derives or receives as a result of such breach. This
right and remedy will be in addition to, and not in lieu of, any other rights
and remedies available to the Company Group under law or in equity.

6.10.3. Judicial Modification. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.

6.10.4. Enforceability. If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company Group to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.

6.10.5. Disclosure of Restrictive Covenants. Executive agrees to disclose the
existence and terms of the Restrictive Covenants to any employer that Executive
may work for during the Restricted Period.

 

-13-



--------------------------------------------------------------------------------

6.10.6. Extension of Restricted Period. If Executive breaches Section 6.1 in any
respect, the restrictions contained in that section will be extended for a
period equal to the period that Executive was in breach.

7. Miscellaneous.

7.1. Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which he
is a party that would prevent or make unlawful his execution of this Agreement,
that would be inconsistent or in conflict with this Agreement or Executive’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement.

7.2. Cooperation. Executive further agrees that she will cooperate fully with
the Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which Executive was in any way
involved during his employment with the Company. Executive shall render such
cooperation in a timely manner on reasonable notice from the Company. The
Company shall reimburse Executive any reasonable expenses incurred in rendering
such cooperation.

7.3. Successors and Assigns. The Company may assign this Agreement to any
successor to its assets and business by means of liquidation, dissolution, sale
of assets or otherwise. The duties of Executive hereunder are personal to
Executive and may not be assigned by him.

7.3.1. Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of laws. Any legal proceeding
arising out of or relating to this Agreement will be subject to mediation
followed by binding arbitration in Chester County, PA, provided, however, that
any dispute involving the Restrictive Covenants of Section 6 may be instituted
in a state or federal court in the Commonwealth of Pennsylvania, and Executive
and the Company hereby consent to the personal and exclusive jurisdiction of
such court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

7.4. Waivers. The waiver by either party of any right hereunder or of any breach
by the other party will not be deemed a waiver of any other right hereunder or
of any other breach by the other party. No waiver will be deemed to have
occurred unless set forth in a writing. No waiver will constitute a continuing
waiver unless specifically stated, and any waiver will operate only as to the
specific term or condition waived.

7.5. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

-14-



--------------------------------------------------------------------------------

7.6. Survival. This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

7.7. Notices. Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested, (c) sent by
telecopier, or (d) sent by email. Any notice or communication to Executive will
be sent to the address contained in his personnel file. Any notice or
communication to the Company will be sent to the Company’s principal executive
offices, to the attention of its General Counsel. Notwithstanding the foregoing,
either party may change the address for notices or communications hereunder by
providing written notice to the other in the manner specified in this paragraph.

7.8. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to that subject matter (including,
without limitation, the employment term sheet). This Agreement may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

7.9. Withholding. All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.

7.10. Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

7.11. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

<remainder of page intentionally left blank; signature page follows>

 

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) indicated below.

 

NEURONETICS, INC. By:  

/s/ W. Andrew Macan

Name: W. Andrew Macan Title: Office of the President, SVP & GC Date: July 14,
2020 KEITH SULLIVAN

/s/ Keith J. Sullivan

Date: July 14, 2020

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

Attachments to Employment Agreement

Omitted pursuant to Regulation S-K Item 601(a)(5)

1. Attachment A - Competitors

2. Attachment B - Prior Inventions